Case 6:20-cv-01210-GAP-GJK Document 58 Filed 07/12/21 Page 1 of 4 PageID 572




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                           CASE NO.: 6:20-CV-01210-GAP-GJK

DAVID NDALAMBA, an individual resident
of Canada, and STARLINE MEDIA, INC., a
Canadian corporation,
Plaintiffs,
v.
ELISHA TRICE, an individual resident of Florida,
JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of
unknown residency,
Defendants.
 _________________________________________________/

    PLAINTIFFS’ RESPONSE TO MOTION TO COMPEL AND FOR A TWO DAY
                 EXTENSION OF TIME TO FILE RESPONSE

       COME NOW, Plaintiffs, DAVID NDALAMBA, STARLINE MEDIA, INC., and Third-

Party Defendant, TYLER GNAUSS, pursuant to Fed.R.Civ.P. 6, respectfully move the Court to

extend the time by 2 days, up to and including today, July 12, 2021, to file the Response to

Motion to Compel, and as for good cause, states as follows:

                         DECLARATION OF LOUIS R. GIGLIOTTI, ESQ.

I, LOUIS R. GIGLIOTTI, ESQ., on this 12th day of July, 2021, declare, pursuant to 28 USC
§1746, under penalty of perjury, and Local Rule 3.01(g), that I conferred with opposing counsel,
Shaun Keough, Esq., and he opposes the Motion.

   I. INTRODUCTION.

       The undersigned, during the last week, has been at a somewhat remote location near the

Adirondack Mountains, and internet access, while usually reliable, was sketchy due to the

excessive rain received from storm Elsa. For reasons unknown, Defendants’ Motion to Compel

was not received through the traditional ECF email, and no courtesy copy was served by

Defendants’ counsel.




                                                1
Case 6:20-cv-01210-GAP-GJK Document 58 Filed 07/12/21 Page 2 of 4 PageID 573




       Last Friday, July 9, while conducted a routine PACER check on the undersigned’s case

load, the Motion to Compel was discovered and opposing counsel was contacted about an

extension of time to respond of two business days, and opposing counsel opposed.

       Importantly, the undersigned does not believe that opposing counsel met his obligation to

meet and confer on the Motion to Compel. During the course of the litigation, counsel has been

generally cooperative with each other, and the Court has had little involvement in discovery

disputes. Opposing counsel sent an email (attached to their Defendants’ Motion as Exhibit K,

DE57-11) stating that he was going on vacation and would return on July1, and if he did not

receive a response, would file a Motion to Compel. The undersigned was expecting a meet and

confer conference upon his return. Instead, Defendants filed a Motion to Compel, as July 1,

2021 was the date for the close of discovery.

       Plaintiffs have been compliant in all respects regarding document production, and

Plaintiffs will offer to produce, if the Court so permits, the remaining documents within 10 days,

to the extent that they exist. Plaintiffs have already produced, and bate stamped a substantial

number of documents and the documents have been served on Defendants. To the extent that

some documents remain, they will be produced.

       As for the depositions, Plaintiffs object to their being taken after the close of discovery.

Defendants noticed Plaintiffs’ depositions and the deposition of Third-Party Defendant for the

last week of the discovery period. Mr. Gnauss, who is not a Plaintiff, lives in Michigan, and the

Notice required the deposition to be taken in Orlando, which makes the deposition notice faulty

on its face, as Mr. Gnauss cannot be required to travel outside of 100 miles, and he is not a

Plaintiff. The Plaintiffs are Canadian residents, and travel from Canada is currently banned by

the Canadian government, making it both illegal, and now impossible to travel to Orlando. The



                                                 2
Case 6:20-cv-01210-GAP-GJK Document 58 Filed 07/12/21 Page 3 of 4 PageID 574




Notices were not for a ZOOM deposition and Plaintiffs could not travel to the United States from

Canada by law.

       Defendants waited for the last moment to take depositions, and they requested no relief

from the Courts at any time, nor was it warranted, as Plaintiffs have fully complied with its

discovery obligations. Defendants’ own Notices for Deposition were deficient on their face, or

otherwise violated the law. Discovery closed on July 1, 2021.

   II. CONCLUSION.

   Due to the circumstances, Plaintiff respectfully requests that the Court grant Plaintiffs a two

day extension of time and to deem this Response to be timely filed. Secondly, Defendants did

not meet the meet and confer obligations. Thirdly, Plaintiffs will produce the remaining

documents, to the extent that they exist, within 10 days. Lastly, Plaintiffs and Mr. Gnauss

respectfully request that the Court deny Defendants Motion to take depositions after the close of

discovery, as it was Defendants lack of diligence during the discovery period, and faulty Notices

of Deposition at the deadline that required the re-scheduling of the depositions.

                                                     Respectfully submitted,

Date: July 12, 2021                                  /s/Louis R. Gigliotti


                                                     Louis Gigliotti pro hac vice
                                                     Louis R. Gigliotti, PA
                                                     Florida Bar No.: 71935
                                                     1605 Dewey Street
                                                     Hollywood, FL 33020
                                                     P: 954-471-4392
                                                     lgigliotti@bellsouth.net




                                                 3
Case 6:20-cv-01210-GAP-GJK Document 58 Filed 07/12/21 Page 4 of 4 PageID 575




                               CERTIFICATE OF SERVICE


             I HEREBY CERTIFY that the foregoing has been filed via ECF this 12th day of
     July, 2021.

                                               By:_s/Louis R. Gigliotti,Esq./
                                                      Louis R. Gigliotti, Esq.




                                           4
